
	

113 S1446 IS: Health Care Coverage for Displaced Workers Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1446
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Rockefeller (for
			 himself, Mr. Brown,
			 Ms. Stabenow, and
			 Ms. Hirono) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the
		  affordability of the health care tax credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Coverage for Displaced
			 Workers Act.
		2.Improvement of the
			 affordability of the health care tax credit
			(a)Increase in
			 creditSubsection (a) of
			 section 35 of the Internal Revenue Code of 1986 is amended by striking
			 72.5 percent and inserting 80 percent.
			(b)Permanent
			 extensionSubparagraph (B) of section 35(b)(1) of the Internal
			 Revenue Code of 1986 is amended by striking , and before January 1,
			 2014.
			(c)Conforming
			 amendments
				(1)Subsection (b) of
			 section 7527 of the Internal Revenue Code of 1986 is amended by striking
			 72.5 percent and inserting 80 percent.
				(2)Paragraph (1) of
			 section 7527(e) of such Code is amended by striking 72.5 percent
			 and inserting 80 percent.
				(d)Effective
			 dateThe amendments made by this section shall apply to coverage
			 months beginning after the date of the enactment of this Act.
			
